Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/575909 RCE filed 10/06/2022.     
Claims 1-20 have been examined and fully considered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Claims 1-2, 5, 8-9, 12, 15-16, 19 are rejected under 35 U.S.C. 103(a) as being obvious over SYSI in US 20170160264 in view of McKENNA in US 20120328594.
With respect to Claim 1, 8, & 15, SYSI et al. teach of method, and use thereof, of predicting CV events such as AMI, ACS, stroke, and CV death by determining the concentration of at least one ceramide of Formula I or one lysophospholipid or at least one lysophospholipid in a biological sample and comparing those concentrations to a control(abstract). SYSI et al. teach of selecting and combining a set of non-naturally occurring/synthetic standards with a biological sample to form a sample matrix (spiking samples with known amounts of non-endogenous synthetic internal standards(paragraph 0215). SYSI et al. further teach of introducing the samples matrix into a chromatography system for separation, then directing the lipids to a detector(paragraph 0216).
SYSI et al. further teach that Masses and counts of detected peaks by mass spectrometry were converted into a list of corresponding lipid names and concentrations. Calibration lines were generated to determine the dynamic quantification range for each lipid class monitored, e.g., the quantification limits. Internal standards were used for quantifying endogenous lipid species. Calibration lines were used to determine the quantification limits of the method (paragraph 0218-0219) and further a characteristic curve is formed to allow lipid concentrations to be determined (paragraph 0061, 0220). Though it is apparent from SYSI that detector response is plotted with respect to the standards—since this is not specifically called out- McKENNA et al. is used to remedy this. 
McKENNA et al. teach of lipid metabolite biomarkers, methods of using the biomarkers to determine the risk that an individual will develop diabetes (medical condition), and methods of screening a population to identify persons at risk(abstract). McKENNA et al. further teach of preparing the lipid samples by spiking the samples with internal standards and then putting the sample/internal standard combinations into a chromatography column, and then a tandem mass spectrometer detector. McKENNA et al. further teach of using software to integrate all analytes and internal standard peaks and then the samples are quantified based on the area ratios (analyte to internal standard) in comparison with calibration curves (paragraph 0324). It would have been obvious to one of ordinary skill in the art to determine sample concentrations as is done in McKENNA and SYSI due to the need for better risk assessment strategies using such predictive mathematical algorithms and computed indices has increasingly been incorporated into guidelines for diagnostic testing and treatment, and encompass indices obtained from and validated with, inter alia, multi-stage, stratified samples from a representative population (McKENNA, paragraph 0010-0013).
	With respect to Claims 2, 9, 16-18, SYSI et al. teach of using MRM in negative ion mode (paragraph 0216).
	With respect to Claim 5, 12, 19, SYSI et al. teach of analyzing ceramides (Title , abstract).

2. Claims 7, 14, 3-4, 10-11, & 17-18 are rejected under 35 U.S.C. 103(a) as being obvious over SYSI in US 20170160264 in view of McKENNA in US 20120328594 and further in view of LAAKSONEN in US 20160025751.
With respect to Claim 7 & 14, SYSI et al. teach of method, and use thereof, of predicting CV events such as AMI, ACS, stroke, and CV death by determining the concentration of at least one ceramide of Formula I or one lysophospholipid or at least one lysophospholipid in a biological sample and comparing those concentrations to a control(abstract). SYSI et al. teach of selecting and combining a set of non-naturally occurring/synthetic standards with a biological sample to form a sample matrix (spiking samples with known amounts of non-endogenous synthetic internal standards(paragraph 0215). SYSI et al. further teach of introducing the samples matrix into a chromatography system for separation, then directing the lipids to a detector(paragraph 0216).
SYSI et al. further teach that Masses and counts of detected peaks by mass spectrometry were converted into a list of corresponding lipid names and concentrations. Calibration lines were generated to determine the dynamic quantification range for each lipid class monitored, e.g., the quantification limits. Internal standards were used for quantifying endogenous lipid species. Calibration lines were used to determine the quantification limits of the method (paragraph 0218-0219) and further a characteristic curve is formed to allow lipid concentrations to be determined (paragraph 0061, 0220) . Though it is apparent from SYSI that detector response is plotted with respect to the standards—since this is not specifically called out- McKENNA et al. is used to remedy this. 
McKENNA et al. teach of lipid metabolite biomarkers, methods of using the biomarkers to determine the risk that an individual will develop diabetes (medical condition), and methods of screening a population to identify persons at risk(abstract). McKENNA et al. further teach of preparing the lipid samples by spiking the samples with internal standards and then putting the sample/internal standard combinations into a chromatography column, and then a tandem mass spectrometer detector. McKENNA et al. further teach of using software to integrate all analytes and internal standard peaks and then the samples are quantified based on the area ratios (analyte to internal standard) in comparison with calibration curves (paragraph 0324). It would have been obvious to one of ordinary skill in the art to determine sample concentrations as is done in McKENNA and SYSI due to the need for better risk assessment strategies using such predictive mathematical algorithms and computed indices has increasingly been incorporated into guidelines for diagnostic testing and treatment, and encompass indices obtained from and validated with, inter alia, multi-stage, stratified samples from a representative population (McKENNA, paragraph 0010-0013). SYSI and McKENNA et al. do not teach of using isopropanol.
LAAKSONEN et al. is used to remedy this and more specifically teach of method, and use thereof, of predicting severe CVD complications (medical condition) such as AMI or CVD death by detecting the lipid concentrations or lipid ratios of a biological sample and comparing it to a control and identifying specific lipid markers that are more specific and sensitive in predicting these CVD complications than currently utilized clinical markers. LAAKSONEN et al. also teach of antibodies towards said lipids, and the use thereof for predicting, diagnosing, preventing and/or treating CVD complications. The invention additionally relates to kits comprising lipids and/or an antibody thereto, for use in the prediction and/or diagnosis of CVD complications (abstract).
More specific to what is claimed, LAAKSONEN et al. teach of a) providing a biological sample from a CAD subject; b) determining a lipid concentration, lipid-lipid ratio, or lipid-clinical concentration ratio or (a) corresponding profile(s) from said sample; and c) comparing said determined lipid concentration, lipid-lipid ratio, or lipid-clinical concentration ratio or said corresponding profile(s) to the corresponding lipid concentration, lipid-lipid ratio, or lipid-clinical concentration ratio or the corresponding profile(s) in a control(paragraph 0017). Further, LAAKSONEN et al. teach of using HPLC and MS for detection and separation (paragraph 0020, and 0119, 0120 among others), of quantifying the lipids based on the calibration line/curve and the internal standards(paragraph 0123, 0131), and that samples were spiked with known amounts of non-endogenous synthetic internal standards for data normalization and endogenous lipid quantification(paragraph 0115-0117 among others). LAAKSONEN et al. further teach of using isopropanol (paragraph 0113, & 0119) for extraction. That the isopropanol is cold in comparison to something else is obvious from what is taught in LAAKSONEN. It would have been obvious to one of ordinary skill in the art to use isopropanol for extraction as is done in LAAKSONEN in the methods of SYSI and McKENNA due to the known advantages this has for the extractions of lipids like ceramides and due to the need in the art for better methods of extraction/quantification of lipids (LAAKSONEN, paragraph 0119, 0013-0014).
	With respect to Claim 3-4, 10-11, & 17-18, LAAKSONEN et al. teach of measuring the biomarkers using MRM scan mode(positive and negative and of monitoring transitions) (paragraph 0120). SYSI et al. teach of using MRM in negative ion mode (paragraph 0216).
3. Claims 6, 13, & 20 are rejected under 35 U.S.C. 103(a) as being obvious over SYSI in US 20170160264 in view of McKENNA in US 20120328594 and further in view of SCHERER in “A rapid and quantitative LC-MS/MS method to profile sphingolipids) (as cited on IDS dated 01/03/2020).
With respect to Claim 6, 13, 20, SYSI et al. teach of method, and use thereof, of predicting CV events such as AMI, ACS, stroke, and CV death by determining the concentration of at least one ceramide of Formula I or one lysophospholipid or at least one lysophospholipid in a biological sample and comparing those concentrations to a control(abstract). SYSI et al. teach of selecting and combining a set of non-naturally occurring/synthetic standards with a biological sample to form a sample matrix (spiking samples with known amounts of non-endogenous synthetic internal standards(paragraph 0215). SYSI et al. further teach of introducing the samples matrix into a chromatography system for separation, then directing the lipids to a detector(paragraph 0216).
SYSI et al. further teach that Masses and counts of detected peaks by mass spectrometry were converted into a list of corresponding lipid names and concentrations. Calibration lines were generated to determine the dynamic quantification range for each lipid class monitored, e.g., the quantification limits. Internal standards were used for quantifying endogenous lipid species. Calibration lines were used to determine the quantification limits of the method (paragraph 0218-0219) and further a characteristic curve is formed to allow lipid concentrations to be determined (paragraph 0061, 0220). Though it is apparent from SYSI that detector response is plotted with respect to the standards—since this is not specifically called out- McKENNA et al. is used to remedy this. 
McKENNA et al. teach of lipid metabolite biomarkers, methods of using the biomarkers to determine the risk that an individual will develop diabetes (medical condition), and methods of screening a population to identify persons at risk(abstract). McKENNA et al. further teach of preparing the lipid samples by spiking the samples with internal standards and then putting the sample/internal standard combinations into a chromatography column, and then a tandem mass spectrometer detector. McKENNA et al. further teach of using software to integrate all analytes and internal standard peaks and then the samples are quantified based on the area ratios (analyte to internal standard) in comparison with calibration curves (paragraph 0324). It would have been obvious to one of ordinary skill in the art to determine sample concentrations as is done in McKENNA and SYSI due to the need for better risk assessment strategies using such predictive mathematical algorithms and computed indices has increasingly been incorporated into guidelines for diagnostic testing and treatment, and encompass indices obtained from and validated with, inter alia, multi-stage, stratified samples from a representative population (McKENNA, paragraph 0010-0013). SYSI and McKENNA do not teach of the use of HILIC.
SCHERER et al. however remedy this and teach of a method of screening/ determining a rapid and quantitative LC-MS/MS method to profile sphingolipids(title). SCHERER et al. more specifically teach of a novel LC-MS/MS method for the rapid, simultaneous quantification of sphingolipid metabolites, including sphingosine, sphinganine, phyto-sphingosine, di- and trimethyl-sphingosine, sphingosylphosphorylcholine, hexosylceramide, lactosylceramide, ceramide-1-phosphate, and dihydroceramide-1-phosphate. SCHERER et al. further teach of selecting appropriate internal standards (ISs) for the class of sphingolipids, and were adding them to the sample prior to lipid extraction(combining samples with IS’s to form a sample matrix), and further of using hydrophilic interaction liquid chromatography(introducing sample matrix into chromatography system) and of achieving good peak shapes, a short analysis time of 4.5 min, and, most importantly, coelution of analytes and their respective ISs(abstract and front page). It would have been obvious to one of ordinary skill in the art to use the HILIC as is done in SCHERER to detect in McKENNA and SYSI due to the fact that this method represents a valuable tool to evaluate the role of sphingolipids in the regulation of cell functions(abstract, Page 2005- sample preparation, “calibration and collection,” “sphingolipid analysis by LC-MS/MS” sections & Page 2006, last paragraph in right column, pages 2008-2009, Table I).
Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new primary reference is used as it is now viewed as the closest prior art due to amendments dated 10/06/2022.
All claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797